Fisher, J.,
delivered the opinion of the court.
This was an action founded upon the promissory note of the defendants, in the Circuit Court of Wilkinson county.
The defendants resisted payment, on the ground that the note was given for the lease of certain premises for the year 1853, and that the property was sold on' the 10th of May,' of that year, under a decree foreclosing a mortgage, executed by the owner of the property, in his lifetime.
The property having been purchased by a third party under this decree, the question is, whether the tenants can resist payment to their lessor, who was the administrator of the mortgagor.
It is a very familiar rule, that a tenant shall not dispute the title of his landlord.
But this only applies to the title which the landlord had at the time the lease was made : the tenant may show that the landlord’s title has passed by operation of law to another, or that the landlord has himself transferred it without reserving the rent, or that it has been sold under a judgment or decree, all after the contract of lease was entered into between the parties. Jackson v. Rowland, 6 How. 670.
Judgment reversed, and cause remanded.